         Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

           Plaintiff,

v.                                                                                    Civ. No. 18-1112 GJF/JHR

AUI, INC., et al.,

                   Defendants.

       ORDER ON PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE THE EXPERT
          OPINIONS, REPORTS, AND TESTIMONY OF ROBERT W. PRINDLE

           THIS MATTER is before the Court upon the above-captioned motion in limine [ECF 86]

(“Motion”). The Motion is fully briefed.1 The Court heard argument on February 12, 2020. See

ECF 140 at 278-85, 297-300 (transcript of argument on this motion). For the reasons that follow,

the Motion is GRANTED IN PART AND DENIED WITHOUT PREJUDICE IN PART.2

I.     BACKGROUND

           Defendant AUI has identified Robert Prindle, a geotechnical engineer, as an expert witness

expected to testify at trial. Prindle has issued four expert reports, which together total more than

150 pages of analysis and include more than thirty separate opinions. See ECFs 105 at 4; 105-1;

105-2; 105-4; 105-6 (excerpts from Prindle’s original August 2019 report, September 2019 rebuttal

report, and October 2019 addendum report and a reference to a “second addendum” report). AUI

expects Prindle to educate the jury about issues associated with the subgrade and base course layers

of the taxiway construction project that was the subject of the Subcontract at the heart of this

lawsuit. Among other things, Prindle is expected to testify about the methodology used to test the


1
    See ECFs 105, 111 (response and reply).
2
  Specifically, the Court grants the Motion to the extent that the witness’s expert reports will be excluded, but denies
the remainder of the Motion without prejudice.
       Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 2 of 6




basalt base course, certain alleged flaws in that methodology, and the alleged unreliability of the

test results that the methodology produced. He is also expected to testify that the limestone base

course composition proposed by AUI would have satisfied the Subcontract’s specifications.

         Barlovento now asks the Court to circumscribe Prindle’s testimony by forbidding him from

offering legal conclusions about contractual responsibility in this case. Barlovento is not seeking

an order excluding Prindle’s testimony altogether, but only any effort by him to interpret the

Subcontract and render legal conclusions about contractual responsibility for certain tasks. See,

e.g., ECF 86 at 1; ECF 111 at 3 (stating in reply brief that “Barlovento seeks to exclude Mr.

Prindle’s opinions, reports, and testimony only to the extent he opines on the parties’ contractual

obligations.”) (emphasis added).3 The Motion does not challenge Prindle’s foundation to render

geotechnical opinions nor the reliability and admissibility of those opinions.

II. PARTIES’ PRIMARY ARGUMENTS

         Barlovento’s objections to Prindle’s expected testimony are straightforward. Because

Prindle is not a lawyer, not otherwise trained in contract interpretation or the assigning of

contractual responsibility, and has not familiarized himself with the contracts at issue in this case,

he lacks the foundation under Federal Rule of Evidence 702 to render legal conclusions as to which

party the Subcontract assigned responsibility for which tasks. ECF 86 at 7-9. As an additional

reason for exclusion, Barlovento asserts that certain of Prindle’s opinions as to which party bore

which responsibility are in conflict with both the Subcontract language and the testimony of AUI’s

own project manager. Id. at 9.


3
  In addition to an order restricting the scope of Prindle’s testimony, Barlovento also requests that the Court exclude
Prindle’s expert reports themselves. ECF 86 at 1, 3, 9. At oral argument, AUI’s counsel agreed that the reports will
not be admitted. ECF 140 at 284:12-17 (Mr. Mills: “Reports aren’t coming in. They’re hearsay.”). The Court
therefore will exclude the reports and prohibit Defendants and their counsel from making any reference to them during
trial. To the extent that circumstances arise that cause defense counsel to believe that Barlovento has opened the door
to the admission of any of the witness’s reports, the Court will require defense counsel to obtain a ruling outside the
jury’s presence before offering any of the reports into evidence or otherwise referring to them.


                                                          2
      Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 3 of 6




       AUI responds by insisting that Prindle will not be rendering any legal conclusion or legal

opinion about contractual responsibility at all. Instead, Prindle “is setting forth the contractual

relationship among the parties and noting which party should have acted when issues were raised,

which is not a legal conclusion but a statement of fact based on experience.” ECF 105 at 3. AUI

also describes the broad scope and nature of the reports that Prindle has produced and his

geotechnical opinions about various aspects of subgrade, base course, soil conditions, and quality

control testing. Id. at 4. AUI contends that Prindle’s descriptions of “the typical role of a prime

contractor in its dealings with the owner, the subcontractor and contracted third parties are not

legal conclusions, but statements based on Mr. Prindle’s knowledge and experience as a

geotechnical engineer, as an engineer of record, and his experience in the construction industry.”

Id. at 5 (citation omitted). AUI emphasizes that Prindle’s “reports do not contain opinions

regarding the parties’ contractual obligations but factual statements based on his 40 years of

experience as a geotechnical engineer in the construction industry as to the relationship among an

owner, a prime contractor and a subcontractor, and as to the responsibilities of a geotechnical

engineer of record.” Id. at 9. AUI points out that Prindle was not retained to develop opinions

about the parties’ contractual responsibilities and does not have any such opinions. Id. at 10.

III. LEGAL STANDARD

       Under the Federal Rules of Evidence, “[a] witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion or

otherwise” if four conditions are met:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
           trier of fact to understand the evidence or to determine a fact in issue;




                                                 3
      Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 4 of 6




       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
           case.

Fed. R. Evid. 702. In applying this standard, the court must “first decide whether the proffered

expert is qualified ‘by knowledge, skill, experience, training, or education’ to render an opinion.”

Bill Barrett Corp. v. YMC Royalty Co., LP, 918 F.3d 760, 770 (10th Cir. 2019) (quoting Rule 702).

Second, “the court must determine whether the expert’s opinion is reliable by assessing the

underlying reasoning and methodology.” Id. (quoting United States v. Nacchio, 555 F.3d 1234,

1241 (10th Cir. 2009) (en banc)) (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597

(1993); see also Nacchio, 555 F.3d at 1241 (stating that “the district court must satisfy itself that

the proposed expert testimony is both reliable and relevant, in that it will assist the trier of fact”

(internal quotations marks omitted)).

IV. ANALYSIS

       There is no dispute between the parties whether Robert Prindle is a lawyer or is otherwise

trained in contract interpretation. He is neither. Nor do the parties dispute that, at least by the time

of his deposition, he had not familiarized himself with either the Prime Contract or Subcontract

relevant to this case. Nor is there any apparent disagreement that Prindle is a geotechnical engineer

whose opinions about various aspects of the subgrade and base course of the project are potentially

helpful to the jury’s understanding of them. The dispute arises because Barlovento insists that

Prindle is drifting outside his lane, poised to render legal conclusions about contractual

responsibility and which party bore which responsibility for which task. But AUI says Prindle

will be doing no such thing, instead merely educating the jury about matters of fact based on his




                                                   4
       Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 5 of 6




education, training, and 40 years of relevant geotechnical experience in the construction industry.

And for its own part, the Court finds itself without sufficient context or sufficient information to

decide the issue in the abstract in advance of trial.

         To be sure, the Court will not permit this witness to offer legal conclusions or legal opinions

about contractual responsibility. See SOLIDFX, LLC v. Jeppesen Sanderson, Inc., 841 F.3d 827,

833 (10th Cir. 2016) (observing that “[t]he proper construction of a contract . . . is a question of

law” (internal quotation marks omitted)); United States v. Richter, 796 F.3d 1173, 1195-96 (10th

Cir. 2015) (explaining that expert testimony may not “interfere[] with the function of the judge in

instructing the jury on the law” or “state legal conclusions drawn by applying the law to the facts”

(internal quotation marks omitted)). But the Court is not at all confident that Prindle will actually

be doing so, and the Court does not want to prematurely or unfairly deny AUI the opportunity to

employ Rule 702 in an arguably proper way. As AUI’s counsel assured at oral argument, Prindle’s

opinions are entirely technical in nature rather than legal. ECF 140 at 279. Because refereeing

this dispute requires context at an especially granular level, the Court will need to wait until the

witness testifies – when the Court can hear the colloquy between lawyer and witness – before it

can ascertain whether the witness is actually offering a legal conclusion or opinion or is instead

testifying as to factual matters informed by his experience, education, and training.4




4
 The Court emphasizes that Barlovento retains its right to object to any question or any answer on any basis, whether
premised on Rule 702, Rule 401, Rule 403, or otherwise, and to request limiting instructions as appropriate.



                                                         5
    Case 1:18-cv-01112-GJF-JHR Document 217 Filed 11/05/20 Page 6 of 6




V. CONCLUSION

     IT IS THEREFORE ORDERED that the Motion [ECF 86] is GRANTED IN PART

AND DENIED WITHOUT PREJUDICE IN PART as explained in this Order.




                                   ________________________________________
                                   THE HONORABLE GREGORY J. FOURATT
                                   UNITED STATES MAGISTRATE JUDGE
                                   Presiding by Consent




                                     6
